UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS Mid Cap Equity FundAs of 7-31-11 (Unaudited) Shares Value Common Stocks 98.47% $30,453,225 (Cost $28,166,482) Consumer Discretionary 19.79% 6,119,879 Auto Components 3.19% BorgWarner, Inc. (I) 4,838 385,202 Johnson Controls, Inc. 16,256 600,659 Automobiles 0.78% Tesla Motors, Inc. (I) 8,584 241,811 Hotels, Restaurants & Leisure 6.02% Bally Technologies, Inc. (I) 12,247 482,899 Darden Restaurants, Inc. 9,055 459,994 WMS Industries, Inc. (I) 22,475 619,636 Yum! Brands, Inc. 5,681 300,070 Household Durables 0.64% Tempur-Pedic International, Inc. (I) 2,728 196,443 Internet & Catalog Retail 0.14% Homeaway, Inc. (I) 1,096 43,084 Leisure Equipment & Products 3.23% Hasbro, Inc. 11,088 438,641 Polaris Industries, Inc. 4,740 561,927 Specialty Retail 4.62% Bed Bath & Beyond, Inc. (I) 9,488 554,953 GameStop Corp., Class A (I) 14,883 350,941 O'Reilly Automotive, Inc. (I) 8,778 522,291 Textiles, Apparel & Luxury Goods 1.17% Phillips-Van Heusen Corp. 5,050 361,328 Consumer Staples 1.05% 324,737 Household Products 1.05% Church & Dwight Company, Inc. 8,050 324,737 Energy 12.49% 3,861,623 Energy Equipment & Services 4.02% Oil States International, Inc. (I) 4,368 352,498 Patterson-UTI Energy, Inc. 16,262 529,003 Rowan Companies, Inc. (I) 9,250 362,323 Oil, Gas & Consumable Fuels 8.47% Alpha Natural Resources, Inc. (I) 12,052 514,741 Brigham Exploration Company (I) 14,582 463,708 KiOR, Inc., Class A (I) 15,187 219,452 MEG Energy Corp. (I) 6,490 349,548 OGX Petroleo e Gas Participacoes SA, ADR (I) 68,727 586,929 Progress Energy Resources Corp. 33,325 483,421 Financials 4.58% 1,415,846 Capital Markets 2.75% Lazard, Ltd., Class A 15,100 507,360 T. Rowe Price Group, Inc. 6,046 343,413 Commercial Banks 1.83% Comerica, Inc. 17,642 565,073 1 Mid Cap Equity FundAs of 7-31-11 (Unaudited) Shares Value Health Care 11.28% $3,490,040 Health Care Equipment & Supplies 1.27% Thoratec Corp. (I) 11,700 394,173 Health Care Providers & Services 3.63% MEDNAX, Inc. (I) 7,467 508,951 WellPoint, Inc. 9,097 614,502 Health Care Technology 2.44% Allscripts-Misys Healthcare Solutions, Inc. (I) 41,507 753,352 Pharmaceuticals 3.94% Hospira, Inc. (I) 13,191 674,324 Mylan, Inc. (I) 23,913 544,738 Industrials 17.71% 5,476,565 Aerospace & Defense 5.25% BE Aerospace, Inc. (I) 23,580 938,484 Precision Castparts Corp. 4,242 684,574 Air Freight & Logistics 2.04% Expeditors International of Washington, Inc. 13,261 632,815 Airlines 1.87% Copa Holdings SA, Class A 8,816 578,418 Building Products 2.01% Owens Corning, Inc. (I) 17,440 620,515 Machinery 5.45% Cummins, Inc. 4,702 493,146 Flowserve Corp. 3,688 366,513 Pall Corp. 10,353 513,302 WABCO Holdings, Inc. (I) 4,947 311,908 Professional Services 1.09% Stantec, Inc. (I) 11,800 336,890 Information Technology 22.32% 6,904,263 Communications Equipment 1.87% F5 Networks, Inc. (I) 6,176 577,332 Electronic Equipment, Instruments & Components 2.01% Amphenol Corp., Class A 12,738 622,761 Internet Software & Services 2.48% Ancestry.com, Inc. (I) 21,521 766,363 IT Services 3.46% Alliance Data Systems Corp. (I) 5,614 552,081 VeriFone Systems, Inc. (I) 13,160 518,109 Semiconductors & Semiconductor Equipment 6.09% Atmel Corp. (I) 52,845 639,425 Broadcom Corp., Class A (I) 21,123 783,030 NXP Semiconductor NV (I) 23,407 462,990 Software 6.41% Autodesk, Inc. (I) 9,873 339,631 Check Point Software Technologies, Ltd. (I) 7,129 410,987 Concur Technologies, Inc. (I)(L) 9,984 453,673 Red Hat, Inc. (I) 11,040 464,563 Rovi Corp. (I) 5,915 313,318 2 Mid Cap Equity FundAs of 7-31-11 (Unaudited) Shares Value Materials 8.21% $2,539,947 Chemicals 2.94% FMC Corp. 6,795 595,038 International Flavors & Fragrances, Inc. 5,145 314,720 Construction Materials 1.30% Eagle Materials, Inc. 16,149 401,303 Metals & Mining 3.97% Allegheny Technologies, Inc. 7,895 459,410 Molycorp, Inc. (I) 4,095 260,565 Walter Energy, Inc. 4,152 508,911 Telecommunication Services 1.04% 320,325 Wireless Telecommunication Services 1.04% American Tower Corp., Class A (I) 6,098 320,325 Options Purchased 0.19% $60,000 (Cost $33,960) Put Options 0.19% 60,000 Ancestry.com, Inc. (Expiration Date: 8-20-11; Strike Price: $40.00) 12,000 60,000 Yield Securities Lending Collateral 0.72% $223,424 (Cost $223,384) John Hancock Collateral Investment Trust (W) 0.2369%(Y) 22,325 223,424 Total investments (Cost $28,423,826)† 99.38% $30,736,649 Other assets and liabilities, net 0.62% $190,713 Total net assets 100.00% $30,927,362 The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 7-31-11. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 7-31-11. † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $28,657,921. Net unrealized appreciation aggregated $2,078,728, of which $3,263,073 related to appreciated investment securities and $1,184,345 related to depreciated investment securities. 3 Mid Cap Equity FundAs of 7-31-11 (Unaudited) The Fund had the following country concentration as a percentage of total net assets on 7-31-11: United States 87% Canada 4% Bermuda 2% Brazil 2% Panama 2% Netherlands 1% Israel 1% Short-Term Investments and Other 1% 4 Mid Cap Equity FundAs of 7-31-11 (Unaudited) Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. As of July 31, 2011, all investments of the Fund are categorized as Level 1 under the hierarchy described above. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the period ended July 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. In order to value the securities, the Fund uses the following valuation techniques. Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Investments in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their closing net asset values each business day. Foreign securities are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Options. There are two types of options, a put option and a call option. Options are traded either over-the-counter or on an exchange. A call option gives the purchaser of the option the right to buy (and the seller the obligation to sell) the underlying instrument at the exercise price. A put option gives the purchaser of the option the right to sell (and the writer the obligation to buy) the underlying instrument at the exercise price. Writing puts and buying calls may increase the Fund’s exposure to changes in the value of the underlying instrument. Buying puts and writing calls may decrease the Fund’s exposure to such changes. Risks related to the use of options include the loss of the premium, possible illiquidity of the options markets, trading restrictions imposed by an exchange and movements in underlying security values. Options listed on an exchange are valued at their closing price. If no closing price is available, then they are valued at the mean between the last bid and ask prices from the exchange on which they are principally traded. For options not listed on an exchange, an independent pricing source is used to value the options at the mean between the last bid and ask prices. When the Fund purchases an option, the premium paid by the Fund is included in the Portfolio of Investments and subsequently “marked-to-market” to reflect current market value. If the purchased option expires, the Fund realizes a loss equal to the cost of the option. If the Fund exercises a call option, the cost of the securities acquired by exercising the call is increased by the premium paid to buy the call. If the Fund exercises a put option, it realizes a gain or loss from the sale of the underlying security and the proceeds from such sale are decreased by the premium paid. (use only when fund has written options. If the Fund enters into a closing sale transaction, the Fund realizes a gain or loss, depending on whether proceeds from the closing sale are greater or less than the original cost. When the Fund writes an option, the premium received is included as a liability and subsequently “marked-to-market” to reflect current market value of the option written. Premiums received from writing options that expire 5 Mid Cap Equity FundAs of 7-31-11 (Unaudited) unexercised are recorded as realized gains. Premiums received from writing options which are exercised or are closed are added to or offset against the proceeds or amount paid on the transaction to determine the realized gain or loss. If a put option on a security is exercised, the premium received reduces the cost basis of the securities purchased by the Fund. During the period ended July 31, 2011, the Fund used purchased options to manage against anticipated changes in securities. During the period ended July 31, 2011, the Fund held purchased options with markets values up to $83,000 as measured at each quarter end. During the period ended July 31, 2011, the Fund wrote option contracts to manage against anticipated changes in securities. The following tables summarize the Fund’s written options activities during the three months ended July 31, 2011 and the contracts held at July 31, 2011. NUMBER OF PREMIUMS CONTRACTS RECEIVED Outstanding, beginning of period 1,020 $37,230 Options written 366 47,121 Options closed (846) (57,741) Options expired (420) (15,330) Outstanding, end of period 120 11,280 Name of Exercise Expiration Number of Issuer price date Contracts Premium Value Puts Ancestry.com Inc. $35.00 Aug 2011 120 $11,280 ($18,000) Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the Fund at July 31, 2011, by risk category: Financial Instruments Asset Derivatives Liability Derivatives Risk Location Fair Value Fair Value Equity Contracts Purchased options* $60,000 - Equity Contracts Written options - ($18,000) *Purchased options are included in the Portfolio of Investments. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 6 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Series Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 20, 2011 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 20, 2011
